 36DECISIONSOF NATIONALLABOR RELATIONS BOARDKramer Brothers Freight Lines,Inc.andCostanzo ManesLocal 107, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandCostanzo Manes.Cases Nos. 4-CA-1887 and 4-CB-519. February 8, 1961DECISION AND ORDEROn March 16, 1960, Trial Examiner Thomas F. Maherissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Company and the Respondent Union had engagedin and were engaging in certain unfair labor practices and recom-mending that they cease and desist therefrom and take certain affirm-ative action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter the Respondent Union filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and finds merit in some of the Respondent Union'sexceptions.Accordingly, the Board adopts only those findings, con-clusions, and recommendations of the Trial Examiner which are notinconsistent with this Decision and Order.We do not agree with the Trial Examiner that the Respondentsviolated Section 8(a) (1) and (3) and Section 8(b) (1) (A) and (2)of the Act, respectively, in connection with the layoff of companychecker Costanzo Manes.For at least 14 years the Respondent Company has, under suc-cessive collective-bargaining agreements, recognized and dealt withthe Respondent Union as the bargaining representative of its drivers,helpers, platform men, checkers, and motor lift truck operators atitsPhiladelphia, Pennsylvania, trucking operation.In 1947, theCompany with the consent of the Union, established a new categoryof so-called "company checkers" outside of the coverage of the bar-gaining unit.The reason for this action was that the Company hadexperienced shortages in freight and desired to have a special groupof checkers who were not precluded by their loyalty to their fellowemployees and fellowunion-membersfrom concentrating exclusivelyon the interests of the Company.These company checkers were notobligated to, and in fact not expected to, join the Union, and nevermade any application for membership therein.Until January 1959, the Company operated under the so-called"crew method" in the loadingand unloadingof freightat its terminal.Under this methodone manwould load freight from incoming over-the-road trucksinto a smalltruck, another would drive that small130 NLRB No. 8. KRAMER BROTHERSFREIGHT LINES, INC.37truck into the terminal, another man would unload the freight in theterminal, and still another would check off the freight on the variouscompany records.During the regular day shift the checking wouldbe done by the company checkers who also functioned as "pushers"or "strawbosses" but were not permitted to do any manual work.On the other two shifts the checking was done by so-called "unioncheckers" who sometimes performed manual duties and the functionsof the other crew members.In January 1959 the Company decided to change its operatingprocedure from the "crew method" to so-called "cart method."Underthe new procedure the breakdown of the various loading and unload-ing tasks was to be eliminated and the employees of all classificationswere to perform all the various tasks described above.The purelyclerical classification of checker was to be eliminated, and all checkerswere to perform manual duties as well.On February 2, 1959, theCompany's terminal manager, Anastasi, so informed Manes and theother company checker.He told them that the new method wouldbecome effective on February 23; that they henceforth would haveto physically handle freight like the other employees, and would haveto join the Union.On February 17, 1959, the Company posted anotice to its employees listing the starting times for the employeesdesignated to work during the week beginning February 23.Thename of Manes and the other company checker appeared on thatlist of assignments.The names of seven employees in the bargainingunit were placed "on call," and did not receive immediate assignmentsas the new operating method required fewer employees.Shortly after the posting of this list which, except for the injectionof the two company checkers, was based on the seniority of the em-ployees in the unit, the Respondent Union's steward advised ManagerAnastasi that the Union's business agents would talk to him on Feb-ruary 20 to protest the inclusion of two company men in the unit andthe Union's seniority list.On the appointed day the two businessagents appeared and stated to company representatives that:It was their position that these men [Manes and the other com-pany checker] never handled freight, and that they were nevera part of the bargaining unit and as such, have never built upseniority inside the Union and, therefore, we [the Company]could not just arbitrarily work them into the seniority list.In the course of the conversation the business agents also mentioned"that the men were rather up in years and they did not want to takeany men in that were up in years that way." However, according toManager Anastasi's uncontradicted and credible testimony, "the big-gest objection" of the Union was "that the men were actually clericalworkers; that they were not members of the bargaining unit, and that 38DECISIONSOF NATIONALLABOR RELATIONS BOARDthey never built up any seniority." The question of their union mem-bership or nonmembership was not critical at that point.The busi-ness agents actually raised a grievance about this question ofseniority.This grievance was to be taken to the Motor Transport Labor Rela-tions, Inc., and immediately after the conversation, Anastasi told thetwo company checkers about this development.On the same day, hetook their names off the assignment list. Subsequently the grievancewas taken up before the Motor Transport Labor Relations, Inc. Itwas resolved by the Company's agreeing to eliminate the companycheckers from the seniority list.The company checkers were kept onpaid leave for about 2 weeks, and after the termination of the leave,did not receive any further assignments.On these facts, the General Counsel contended that Charging PartyManes had been unlawfully excluded from the bargaining unit andwas discharged because of his nonmembership in the Union.TheRespondents contended that Manes was a clerical worker who hadnever been part of the bargaining unit because of his different inter-ests; that he therefore had never built up seniority in the bargainingunit; and that he had to be laid off for lack of seniority pursuant tothe seniority provisions of the Respondents' collective-bargainingagreement.The Trial Examiner found that this case did not involve a questionof seniority.He argued that the change from the crew method to thecart method transformed every employee of the Respondent Companyinto a "new employee" of equal standing, and that the Employer hadthe right to hire such new employees according to his own desiresirrespective of seniority standing.He concluded that the objectionsof the Respondent Union to Manes could therefore not have beenbased on his lack of seniority but that this issue was merely a pretextcovering the Union's real motive of depriving Manes of a job becauseof his nonmembership in the Union. In the alternative the TrialExaminer further found that even if the case was one revolvingaround lack of seniority in the bargaining unit, Manes, in 1947, wasimproperly excluded from the bargaining unit because of the agree-ment of the Respondents that he should not join the Union, and that hethereby was unlawfully deprived of the opportunity to acquire senior-ity like the other employees.We find no merit in the Trial Examiner's primary rationale. TheRespondents' collective-bargaining agreement contained the followingcontract provision respecting seniority :When it becomes necessary to reduce the working force, the lastman on the seniority list in his classification shall be laid off firstand when the force is again increased, the men are to be recalledto work in the reverse order in which they were laid off. KRAMER BROTHERSFREIGHT LINES, INC.39Thus, the seniority rights of the employees in the bargaining unitaroseex contractu.If the collective-bargaining contract was still ineffect when the assignment list was posted on February 17, the senior-ity rights of the employees were also vital, and the Respondent Unionhad not only the right, but, as the collective-bargaining representativeof the employees, even the duty to demand that the Respondent Com-pany give effect to the seniority provisions.'The inclusion of thenames of the company checkers on the assignment list was clearly incontravention of this contractual provision.The Trial Examiner'sfinding that the Respondent Union's remonstrance to the Companyagainst the inclusion of the company checkers was only a pretext,could, in the light of the testimony of Anastasi to the contrary, bejustified only on the theory that the change in the method of opera-tions entailed a destruction of the unit and an automatic end to thecollective-bargaining agreement.We are unable to reach suchconclusion.The Trial Examiner relies on article XXIX, section 1, of the con-tract which gives the Company the right to operate its business in themost efficient way.This clause, however, carries with it the proviso"that nothing herein will permit any operator to violate any of theterms and conditions of this agreement." The argument that a changein operations for the purpose of obtaining higher efficiency permittedthe Respondent Company to disregard all other contractual provi-sions, including the seniority clause, is clearly untenable in the light ofthis proviso.Moreover, article VI, section 4, of the parties' contractcontains specific provisions dealing with material changes in opera-tions and providing for collective bargaining with the Union on newwage rates in such event.2No such negotiations took place.TheRespondents obviously considered the new cart method not to be in thenature of a major alteration, particularly since under article XX ofthe contract the Company could at all times require employees to workinmore than one job classification during their working hours ofany day.We conclude therefore, contrary to the Trial Examiner, that theinstitution of the cart method had no impact on the continuing va-lidity of the contract and all its provisions, including the seniorityclause, and that the employees in the bargaining unit did not become"new" employees but retained their seniority standing notwithstand-1SeeStandard Oil Company,127 NLRB 223;Florida Power and Light Company,126 NLRB 9672Article VI, section 4, of the contract reads as followsIn the event new types of operations are instituted, after the date of this agreement,which are not now in existence within the coverage of this agreement and whichinvolve assignment to employees covered by this agreement of duties of a basicallydifferent nature or character than those performed by any operator at the time of thisagreement, Union, 1fTLR, and Operator, agree to negotiate wage rates appropriate tosuch operations. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the change in the operational method.Therefore, we furtherconclude that the Respondent Union acted legitimately in defense ofthe seniority rights of the employees in the unit, and that the Re-spondent Company, abiding by its contract, lawfully removed thename of Manes and the other company checker from the assignmentlist.These actions did not constitute a pretext to cover up an unlaw-ful discharge demand on the part of the Respondent Union becauseof Manes' lack of union membership.We note in that connection that thereisnoevidence that Manesand the other company checker ever were turned down for union mem-bership or that they even at any time made an attempt to join theUnion.The passing remark of one of the union representatives asto their age is insufficient to draw the inference that the RespondentUnion had decided not to accept them into membership,and to causetheir loss of employment for lack of such membership.We also find no merit in the Trial Examiner's alternative findingthat the name of Manes was unlawfully removed from the senioritylist as he was deprived of the opportunity to acquire seniority by the1947 understanding of the Respondents excluding company checkersfrom the contractual unit. It is not necessary to decide here whetherthe 1947 oral agreement or understanding violated the rights of thecompany checkers.We believe that it suffices to state that the writtenagreement, valid on its face cannot be affected by events occurringabout 13 years prior to the layoff of Manes. In the recentBryanManufacturing 3case, the United States Supreme Court made it clearthat an unfair labor practice complaint cannot be solely predicatedon the enforcement of a contract, lawful on its face, whichwas exe-cuted before the 6-month statute of limitations under Section 10(b)of the Act.We find that the Respondent Company and the Respondent Uniondid not violate Section 8(a) (1) and (3) and 8(b) (1) (A) and (2) ofthe Act, respectively, by abiding by the seniority provisions of theircollective-bargaining agreement and by thereby depriving employeeManes of job assignments in favor of employees having accrued sen-iority in the contract unit.Accordingly we shall dismiss the consoli-dated complaints .4[The Board dismissed the complaints.]3 Local Lodge No. 1424 International Association of Machinists,et at. v N L.R.B.,362U S. 411.*Althoughonly the RespondentUnion filedexceptionsto theIntermediate Report, theentire case has been opened for Board consideration and dispositionby the timelyfiling ofthe Respondent Union's exceptions.As the Union's exceptions raise substantially the samequestions of fact and law as are raised in the proceeding involving the Respondent Com-pany, we shalldismiss the complaint against both the Union and the Company.PublicService Company of Colorado,89 NLRB 418,at footnote 4. KRAMER BROTHERS FREIGHT LINES, INC.41MEMBER RODGERS,dissenting :I do not agree with the decision of my colleagues to dismiss thecomplaints against the Respondents.Costanzo Manes was a checker in the employ of Respondent Em-ployer for about 12 years.During all this time Respondent Unionand the Employer were parties to a collective-bargaining contractwhich specifically covered checkers and which contained a union-security clause.However, at the request of the Employer, who, forreasons not here material, wished to have two checkers who were notunion members, the Union agreed that Manes and another checkerwould not have to join the Union. In addition to these two checkerswho were thus not required to become members of the Union, the Em-ployer employed a number of checkers who were required to be mem-bers of the Union.The only difference between the duties of thecheckers who were union members, and those who were not, was thatthe union members were permitted to handle freight when it appearednecessary, whereas the nonunion members were not.In January 1960, the Employer, in order to operate with fewerfull-time checkers, decided that thereafter all checkers would be re-quired to handle freight.Consequently, the Employer decided tomake work assignments for all checkers, including Manes, accordingto total years of service.Under this plan, Manes' 12 years of serviceentitled him to a regular job.The seniority of the other nonunionchecker also entitled him to a regular job.This resulted in reductionto an "extra," or irregular "on-call," assignment for two checkers whohad been members of the Union, but who had less service with theCompany. The Union, however, protested to the Employer concern-ing the retention of Manes, on the ground he had never been part ofthe unit, had never handled freight, and had never built up seniority"inside the Union."The union representatives also stated that be-cause of Manes' age, the Union didn't want to grant him membership.My colleagues hinge their decision on the premise that Manes wasnot a member of the unit. But in my opinion, my colleagues haveerred in finding that in 1947, at the time of Manes' hire, the partiesestablishedManes in a new job category outside the unit. This find-ing accords to the arrangement concerning Manes' nonmembership inthe Union far too much dignity. It is of course based on self-servingdeclarations of intent made some 13 years after the alleged event, atthe hearing in this case, by co-Respondents interested in justifyingtheir actions.These declarations, however, are belied by several fac-tors.During all the intervening years, the Respondents' contractshave referred to "checkers."Moreover, in practice the jobs of theso-called "union" and "nonunion" checkers were so similar as almostto defy distinction.Thus "union" checkers were notrequiredtohandle freight; at the most they were not forbidden to handle freight 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDif the occasion arose.Further, the record indicates that such occa-sions arose infrequently and irregularly, if at all.All checkers, in-cluding Manes and his companion, were in fact paid the contract wagerates.It thus appears that the arrangement between the Employerand the Union really constituted no more than an agreement that cer-tain employees encompassed by theunitwould not have to join theUnion-anarrangement to which the Union consented in order toaccommodate the Employer.Similarly, in attaching no weight to the comments of the unionrepresentatives concerning Manes' nonmembership in the Union, andtheir assertions to the effect that he was too old to join the Union, as"passing remarks," my colleagues have overlooked the fact that whenManes was replaced by a union member on the roster of employeeswith permanent assignments, he was not permitted even to remain onthe "extra" list from which the union checker who replaced him hadbeen taken.He was instead discharged outright, a treatment whichdid not appear warranted unless the Employer and the union repre-sentatives understood that the Union objected to Manes' retention inany capacity whatever because he was unacceptable as a union member.In short, I would find without merit the contention that Manes wassubject to displacement by a union member because he was not in theunit, and that the Union, in objecting to retention of Manes in theemploy of the Employer, had at best a dual motive which includedobjections to Manes' nonmembership in the Union.MEMBER KIMBALL took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by CostanzoManes onMarch11, 1959, the GeneralCounselof the National LaborRelations Board onSeptember2, 1959, issued a consolidatedcomplaintagainstKramer BrothersFreight Lines,Inc.,herein referred to asRespondent Company, and against Local 107, International Brotherhood of Team-sters,Chauffeurs,Warehousemenand Helpersof America,herein referred to asRespondent Union, alleging violations of Section 8(a)(1) and(3) and 8(b)(1)(A)and (2), respectively, of the National LaborRelationsAct, as amended (61 Stat.116), herein called the Act.In their respective duly filed answers Respondents,while admitting certain allegations of the complaint,denied the commission of anyunfair labor practice.Pursuantto notice,a hearingwas held before Thomas F. Maher, the duly desig-nated TrialExaminer, at Philadelphia,Pennsylvania,on November 9 and 10, 1959.All parties were represented at thehearing andwere afforded full opportunity tobe heard, tointroduce relevant evidence,to present oral argument,and to filebriefs.Parties waivedoral argumentat thehearing and in lieuthereof theGeneralCounseland RespondentUnionfiled briefswithme thereafter.Upon considerationof theentirerecordand the briefs of the parties, and uponmy observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYKramer Brothers Freight Lines,Inc., is a Michigan corporation engaged as acommon carrier in the motor transport of freight throughout the several States KRAMER BROTHERS FREIGHT LINES, INC.43of the United States, including the Commonwealth of Pennsylvania,wherein itmaintains and operates terminals,including a terminal in Philadelphia.It receivesin excess of $100,000 annually for services performed in transporting goods ininterstate commerce.The parties concede that Respondent Company is engagedin interstate commerce within the meaning of the Act, and I so find.II.THE LABOR ORGANIZATION INVOLVEDThe RespondentUnionisa labor organization within the meaning of Section2(5) of the Act.III.THE ISSUESWhetherRespondent Union,by its effective protest, caused RespondentCompanyto discriminate against Costanzo Manes by relieving him of his work assignmentwithin 30 daysof said assignment because of his nonmembership in the Union.Whetherthe reasons advanced by Respondents Union and Company for Manes'removal fromhis work assignment were pretexts to conceal an intent to discriminateagainst him because of his nonmembership in the Union.Whether partiesto a collective agreement may, in delineating the scope of thebargaining unitcovered bysuch an agreement,establish as an element in a specificjob classification membership or nonmembership in a union.IV.THE UNFAIRLABORPRACTICES 1A. IntroductionThe loading and unloading techniques employed at Respondent Company's Phila-delphia terminal are significant to an understanding of the facts involved and theissues to be disposed of.Accordingly,I shall detail briefly the methods utilizedand the relationship they bear to the misfortunes of the Charging Party, employeeCostanzo Manes.1.The "gang"methodPrior to 1959 the trucks arriving and leaving the terminal,the bulk of thembetween the hours of 8 a.m.and 6 p.m.,were loaded or unloaded by gangs.Uponthe arrival of a truck certain dockmen would hand out the cargo, others wouldstack it on trucks or"dollies," and still others would cart the cargo to a predeter-mined spot.In the loading of trucks,these same operations were performed inreverse order.All of the duties were, of course,interchangeable and one individualwould frequently perform several of the operations.Another member of the"gang" described above, the"checker,"would physically check the cargo as itwas loaded or unloaded and would record the items and quantities on the appropriatebills of lading.Checkers did not routinely handle freight but confined themselvesto the clerical duties on the dock.It had been a practice of the trucking industry,adhered to by Kramer Brothers,to employ at least one checker who would be designated as a "company checker."Unlike the other dock employees of the Company this individual was not a unionmember.Respondent Company's divisional general manager,William B. Lutz,supplied the basic reason why the services of such an employee was required whenhe stated that they "wanted someone who did not have a dual allegiance, whowould not have a dual responsibility;someone, shall we say, who would get outand do the job, get these trucks unloaded,check the freight properly. ... "Lutz'basis for this judgment being"that one of the prerequisites of a union member ishis loyalty to his union first, to his brothers,next,and to his company last."The company checker's duties did differ from those of the so-called unionchecker.Whereas a union checker was assigned to checking duties on late andearly shifts,the company checker usually worked the day shift,the period duringwhich the bulk of the loading and unloading occurred.Furthermore, while unioncheckers were permitted to physically handle freight when necessary,to drivetrucks,and to operate forklifts,the company checker was forbidden to performthese functions,his duties being confined to "pen and pencil checking."One final attribute of the company checker's classification was that he functionedas a "pusher"or "strawboss"over the other men assigned to the loading crewTheunion checker did not appear to have this assignment.In the instant case the fact1The findings herein are,unless otherwise specifically noted, based upon the creditedtestimony of Respondent Company's terminal manager, Anthony Anastasi;its divisionalgeneral manager,William B Lutz;John H. Matthews,the secretary of Motor TransportLabor Relations,Inc. ; and employee Costanzo Manes. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDof this assignment was advanced in support of the contention of both Respondentsthat the company checker, in this instance, Costanzo Manes, was a supervisor andtherefore not entitled to the protections of the Act.With specific reference to the job, as held by Manes, it is clear from the testimonyof the management officials that the company checker had no authority to eitherhire or discharge employees, nor did he ever have occasion to recommend, effectivelyor otherwise, such action.His job did, in fact, include the duties of a "pusher."He saw that the men were kept busy.He did not, however, possess any inde-pendence of judgment in the issuance of orders and directions. Such orders as hegave were in the form of relating to the dockhands instructions given him by thedispatcher who was the overall, supervisor of the terminal loading dock and thecheckers' immediate supervisor:, The record further discloses that a normal day-shift complement of dock terminal employees was: the dispatcher, two companycheckers, and an unloading gang of six.To constitute these checkers as supervisorswould provide a supervisory ratio of 1 to 2.Upon the basis of all of the foregoingconsiderations, I find that the company checker at the Kramer Brothers Phila-delphia terminal, in the person of Costanzo Manes, was not a supervisor as definedby Section 2 (11) of the Act.22.The "cart" methodUnder a recently adopted unloading or "stripping" system the "gang" methodwas abolished and in its place was established an arrangement whereby one manperformed all the operations in the unloading of a given truck, including his ownchecking.Thus he would transfer the items of cargo to a truck or cart and carrythem to a predetermined place.As he effected this transfer he would, at the sametime, record the items and quantities on the appropriate bill of lading.That ad-vantage of such a system, it appears, is that full responsibility for the condition andcompleteness of the cargo rests upon one known individual rather than upon severalunidentified handlers and one checker.As a result of the institution of the "cart" system of loading and unloading,making each man his own checker, the services of the checker, as such (whetherhe be a company checker or union checker), became unnecessary.B. The factsEarly in 1959 Kramer Brothers converted its operations at the Philadelphia ter-minal from the "gang" method to the "cart" method.As an incident of this con-version the Company's officials, Divisional General Manager Lutz and TerminalManager Anthony Anastasi, on or about February 2, 1959, summoned the twocompany checkers, Manes and Coe,3 to the office, informed them of the institution2 SeeUnited States Gypsum Company,119 NLRB 1415, 1418, wherein car checkers withduties substantially identical to those of the company checkers herein were found not tobe supervisors because their direction of other employees was routinein nature andfollowed closely upon the schedules and orders of their supervisors ; andMurray OhioManufacturing Co.,118 NLRB 1027, 1029, wherein shipping and receiving checkers withduties substantially similar to the instant ones were held to not he supervisors.In the following earlier cases checkers were excluded from respective bargaining unitfor the reasons indicated :United States Gypsum Company,114 NLRB 1285 (supervisory :the car checker made effective recommendationsconcerningpromotion and.discharge)United States Gypsum Company,116 NLRB 656, 658 (supervisory : the checker was incomplete charge of the yard and had authority to effectivelyrecommend personnelaction) ;White Provision Company,116 NLRB 1552, 1554 (dock checkers were excludedonly because of bargaining history, and were specifically found to be neithersupervisorsnor managerial employees).As these foregoing cases were decided upon facts and cir-cumstances not present herein I do not deem them applicable to this determination.Seeinfra,footnote 13, for a further discussion of Manes' employeestatus.The following colloquy appears in the record with respect to Coe :Mr. LEYDEN (Respondent Company's counsel) : May I ask you, Mr. Levine, beforequestioning this witness, can we stipulate this Glen Coe, who has been referred to, isa supervisor?Mr. LevINE : I don't know. If your man will say heis a supervisor,I don't haveany knowledge to the contraryMr. LCYDEN : You would not stipulate then'?Mr MARKOWITZ, All right.(Footnotecontinued on following page.) KRAMER BROTHERS FREIGHT LINES, INC.45of the new system, and told them that as a result of the change of operations theirjobs as checkers would be abolished as of February 23.During the course of thisconversation Manes was told that company checkers' jobs were being changed tothe extent that they "would have to work," thus conforming Manes' new assignmentto the newly established routine, whereby each member of the unloading crewwould be responsible for his own checking.Employee Manes went to work in 1947 for Kramer Brothers as a checker andhas not since held any other job in the organization.He was always listed as achecker, and his duties were to check freight as it came off and was sent into trucks.During this period he never handled freight nor did he ever belong to the Union.The four checkers on the other shifts did handle freight and belonged to the Union.On or about February 17, 2 weeks following the notice to Manes that his jobwas to be changed, and a week before the changeover to the new system, TerminalManager Anastasi posted on the company bulletin boarda listof the job assignmentsto become effective on February 23, the date upon which the "cart" system was totake effect. Included on the list was Costanzo Manes who was scheduled to workon the shift which commenced at 9:30 a.m.Thereafter, on Friday, February 20, two businessagentsof the Union, Bakerand O'Lear, appeared at Anastasi's office and protested to him the inclusion on thework schedule thenamesof Manes, and the other company checker, Coe. "It wastheir position that these men (Manes and Coe) never handled freight, and werenever part of the bargaining unit, and as such, they never built up seniority insidetheUnion, and therefore [the Company] could not, just arbitrarily, work theminto the seniority list."The union representatives further indicated that Manes andCoe "were rather up in years and they did not want to take any men in that wereup in years that way."Whereupon Terminal Manager Anastasi summoned Manesand reviewed with him the Union's position with respect to his continued employ-ment onthe new schedule.He explained that the matter was still open and that twocheckers involved would know better how they stood after a meeting scheduled forthe following Tuesday at the Motor Transport office, between company and unionrepresentatives.Both checkers were then told that as their jobs had been abolishedand their seniority status questioned, their names were being struck from the assign-ment list, they were being laid off, and, because of the uncertainty of the final decision,they could apply the period of layoff, for the first 3 weeks, against their vacation.Manes has not worked for Kramer Brotherssincehis February 20 layoff.4C. The Resp'ondents' contentionsIt is the Respondent Union's position, subscribed to by Respondent Company,that because employee Manes was not, as a company checker, covered by the con-tract between Kramer Brothers and Local 107,5 he was not a part of the collective-lot of proof. I am not going to insist, but it would facilitate the record. Is anybodygoing to object that Mr Coe is not a supervisor 9nothing to the contraryTRIAL ExAniINERYou would stipulate that if the witness testified that he was asupervisor, that lie would be a supervisor within the meaning of the ActsThe foregoing stipulation constitutes a conclusion that I find to be unsupported by therecord hereinUpon the credited testimony of employee Manes and Respondent Com-pany's officials, Coe's duties and authority appear to be identical to ManesBecauseCoe's duties and status were never fully developed in the record and because reference tohim In this case is merely incidental and has no hearing upon any issue litigated, I deemthe stipulation as to his legal status to be extraneous to the case even if substantiatedby the evidence presentedConsistent with my holding above, I shall include hereafter in my finding of facto onlysuch references to Coe, as an employee, as I consider necessary for a proper exposition ofthe facts and details at issue4Because Coe has never been a party to these proceedings his affairs and fortunes willnot, for obvious reasons, be recorded in any detailCf footnote 3,supra'In thus identifying the contract I am fully cognizant that the contract is, in fact, apiaster agreement between Motor Transport Labor Relations, Inc , and a number of labororirnnizations including Respondent Union, Local 107As the agreement was executed byMTLR "for and on behalf of" Kramer Brothers Freight Lines, Inc , as well as numerousother operators, and by Local 107, as well as other affiliated labor organizations, I deem 46DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining unit recognized by the contract, and, accordingly, because he hadaccrued no seniority during his 12 years of employment, he could not now be includedas a member of the bargaining unit in competition with employees who had accruedthe required seniority and were already assigned a job.A thorough review of theposition which the Respondents took during the hearing, and thereafter in Re-spondent Union's brief to me, accentuates to the exclusion of any other argumentthe basic reliance upon the contract and upon the scope of the unit.In support of its basic proposition Respondent Union does advance one conten-tion that places in focus the issue raised by the General Counsel's complaint.Thusat one point in its brief the Union contends that Manes' "termination had nothingwhatever to do with his union membership or lack thereof." In this respect certainprovisions of the current collective agreement concerning the requirement of unionmembership are significant.By article I of the agreement coverage is provided "alldrivers, helpers, platform men, checkers, and motor lift truck operators," and byarticle II, section 2, of the agreement these employees are required to be membersof the Union or to become members within the statutory period following theiremployment or the effective date of the agreement, as the case may be.Uponcredited testimony at the hearing, only employees who handle freight physically areincluded in the classification of checkers covered by the contract and of whom unionmembership was required.6Furthermore, it is conceded that those checkers whodo nothandle freight physically, or as part of their normal duties (in this case,Manes) were not, and have never been, part of the collective-bargaining unit.Respondent Union, in fact, relates these several propositions to Manes' predicamentby stating that he "never performed any of the duties falling within the scope ofthe collective bargaining contract-he never handled freight, or drove a truck or aforklift."Upon the sum of the foregoing Respondents contend that the GeneralCounsel has failed to show that Manes was deprived of his newly assigned job, orhis seniority, for reasons of nonmembership in the Union.To support their actionwith respect to Manes the parties are relying simply upon the terms of a legitimatecollective agreement which, they claim, properly delineates the scope of the bargainingunit to the exclusion of Manes' previous job classification, and properly restricts theacquisition of seniority to prior service within the unit itself.D. Analysis and conclusionThis is not, as Respondents insist, a question of seniority.Respondents' conten-tions go, actually, to the right of an employer unilaterally to increase the size of,or permit an accretion to, an existing bargaining unit when he has not theretoforeagreed to delimit his prerogatives in such respects.That Respondent Company retained the right to alter its operations is clear froma reading of its agreement with the Union.Thus article 6, section 4, of the agree-ment, by providing for certain wage renegotiations "in the event new types ofoperations are instituted" during the term of the agreement, implicitly indicatesthat unit changesarewithin the purview of the agreement.As nothing otherwiseappears in the agreement which would yield to the Union any function in effectingthese changes, it follows that instituting the "cart" system remained the Company'sprerogative 7Accordingly, when Costanzo Manes was told of the new system andthe requirement that under it he "would have to work," and when his name wasthis contract, for the purposes of the issues presented herein, to be one between the partiesto this proceedingInsofar as the contract applies to other employers, or theiremployees,and to other labor organizations, and their members, I do not deem it to be in any mannerrelevant to this caseIn this respect, therefore, I reaffirm the ruling which I made at thehearing in which I limited the relevance of the contract, General Counsel's Exhibit No 2,to the parties before me in this case, and to no one else6The credited testimony of Terminal Manager Anastasi; Matthews, the secretary ofthe MTLR, and Cohen, Respondent Union's secretary-treasurer.7Article 29, section 1, of the agreement reads as follows :UNION recognizes that the OPERATORS covered by this Agreement must competewith other means of transportation, must keep abreast of development in methods ofdistribution, and must operate efficiently and economically if they are to be able tomeet rising costs of operations, including rates of pay and working conditions tomembers of UNIONAccordingly,UNION agrees that it cooperate with eachOPERATOR to the end that his business may be operated efficiently and furtheragrees that it will not interfere in any way with each OPERATOR'S right to operateitsor his business, provided that nothing herein will permit any OPERATOR toviolate any of the terms and conditions of this Agreement. KRAMER BROTHERS FREIGHT LINES, INC.47thereafter placed on theassignmentscheduledas anemployee working under thenew system, the Company had, in effect, created a new job within the Union (asarticle 6, section 4, would not preclude) and had hired a new man into the unit tofill the job.That Manes' job wasa new one cannotbe seriously questioned.Under the newsystemallthe jobs were new, by comparison with previously assigned duties.Mostmen would be checking for the firsttime, otherswould be "handing out" cargo forthe first time, and still others would be loading and pushing carts for the first time.Each man's job would be a composite of all the previously assigned duties, and hasresponsibility for the loading or unloading of the particular trailer assigned himwould be a responsibility he never had before.What Respondent Union actually complains of, then, is not the changing of asystem or the setting up of another job. It is the hiring for that job of an employeewho was notthena union member In this respect I have found as a fact(supra)that the union agents, Baker and O'Lear, grounded their protest of Manes' assign-ment to one of the newly created jobs in the unit upon the fact that he "never builtup seniorityinside the Union."Manes' removal from this assignment, therefore,initiated as it concededly was by this protest, was for a reason related to unionmembership 8There is in the record the credited and undenied testimony of employee Manesthat Terminal Manager Anastasi told him at the time of his layoff that the Companywould take him back, "If I belonged in the Union " In corroboration of Manes'testimony the following colloquy in the direct examination of Anastasi establishedRespondent Company's conditioning of further employment upon membership:Q. (By Mr. LEVINE.) What I am trying to find out, Mr. Anastasi, is whetheror not their continued employment for you had something to do with theirbeing permitted to go into the UnionA Yes, they would have to join the Union before they could be permittedto handle any of the freightQ. And iftheywere permitted to join the Union, they could continue work-ing for you?A. If the Union .. . yes.9Furthermore, lest it be inferred that the foregoing evidence implicates only theRespondent Employer, there is in the record the credited testimony of TerminalManager Anastasi that not only did the Union, by its agents Baker and O'Learobject to theinclusionof nonmember Manes on theassignmentlist but "they claimedthat the men (Manes) were rather up in years and they (the Union) didn't wantto take any men in that were up in years that way." Thus it is evident that Maneswas out of the Union not merely because he was not required to belong but indeedbecause the Union would not have him, had he wanted to belong.It is clear to me, therefore, that Respondents' reliance upon such considerationsas seniority, unit composition, and contract coverage are but pretexts to obscure thereal reason for the discrimination imposed upon Manes, and I so find.And in thisconnection the Respondent Union has not only ignored the requirements of Section8(a)(3) of the Act which would have given Manes, as a new employee in the bar-gaining unit, 30 days within which to acquire union membership, but by its effectiveprotest, it has violated its own agreement with the Company.Thus by the termsof article 2, section 2,Any OPERATOR may hire new employees from any source but agrees to givepreference to satisfactory employees with experience in the trucking industry,in this area who are competent and qualified 10But in addition, the Agreement, in the same section, requires membership in the.Union only by or upon the 31st day of an employee's employmentUnder the foregoing I have no alternative but to conclude that Manes' removalfrom the job in unit to which he had been assigned by the Respondent Company wass Cf RadioOfficers'Union,etc (A H Bull Steamship Company)v A' LR B , 347U S17, Daugherty Company,Inc,112 NLRB 986OA further illustration of Anastasi'sunderstanding of the situationQ [Cross-examination by Mr Leyden,company counsel]Iiianswer to firLevine'squestionI thoughtI heard you say "ifthesemen had joined the Unionafter February 23, there was work for themA YesThat is correctiuNo one questionsManes'competence or qualifications.See footnote 12,infra 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the reason that he wasnot amember of the Union. As Section 8(a)(3) of theAct specifically proscribes such a term and condition of employment and grantsemployees a grace period of 30 days within which to join the Union I find thatRespondent Company, by relieving Manes of his assignment upon the protest ofthe Union, discriminated against him in violation of Section 8(a)(3) of the Act andhas interfered with, restrained, and coerced him in the exercise of his statutoryrights in violation of Section 8(a)(1).As the Respondent Company's conduct was,in this respect, at the direct request of the Respondent Union I find that the latterRespondent has caused the discrimination against Manes and has thereby violatedSection 8(b)(2) of the Act, and has thereby restrained and coerced him in theexercise of his statutory rights in violation of Section 8(b)(1)(A).Wholly apart from the foregoing considerations under which I have found bothRespondents in violation of the Act I will assume for purposes of further discus-sion that Respondents' contentions respecting seniority are relevant, and I will makealternative, independent findings with respect thereto.I cannot subscribe to the processes of so-called "circular reasoning" by whichRespondents seek to isolate Manes' nonunion status from his loss of employment.To say, as Respondents do, that Manes' lack of seniority stems only from the con-tract's failure to cover him, and from his resulting exclusion from the bargainingunit, begs the question. Indeed the very crux of theissue lies inthe answer to thenext question:Why was Manes not covered by the contract?I am not satisfied with Respondents' answer to this question for in my judgmentit is only a partial one.Manes, they say, and so-called company checkers, generally,traditionally have never been covered by the contract.This, I submit, is a statementof fact, but not an answer.Credited testimony in the record, however, does supplythe answer which Respondents would avoid.Thus it is clear that Manes, and com-pany checkers, generally, are not covered by the contract and therefore are not in thebargaining unit for a number of interrelated reasons which Respondents insist havenothing to do with the case.Among these reasons are: (1) the traditional practiceof designating certain checkers as company checkers to eliminate the dual loyaltythatwould otherwise be imposed upon checkers; ii (2) the fact that companycheckers, unlike checkers covered by the contract, do not physically handle freight;(3) the fact that only union members may physically handle freight; and (4) thefact that, under the contract, only union members may work in classificationscovered by the contract.The sum of these reasons, I submit, leaves no doubt but thatunion membership is an absolute prerequisite not only for coverage under the contractbut for employment in the bargaining unit.Because Manes did not possess union membership he was never eligible for em-ployment within the unit, for he was equally ineligible for contract coverage.As aconsequence he was ineligible for seniority within thatunit.It follows therefore thathe was, and has been, deprived of his right to accrue seniority only incidentally be-cause of his exclusion from the contract and from the unit, butbasicallybecause hewas not a member of the Union.izTo conclude as I do is not to gainsaya union'sor an employer's right to controlfor whom they may contract and to establish a measure of union security consonantwith the law.The Respondents here did moreThey made union membership thebasic criterion for the company checkers' employmenttenure.13Thus was established"While I cite this as a reason for the classification of company checkers, based uponthe credited testimony of General Manager Lutz(supra)I do not intend thereby to con-done any theory of management that would accept employee disloyalty as normal situationand would provide accommodation for it12This conclusion is not to say that at all times and in all situations union membershipCould not be a prerequisite to achieving seniorityUnlike the instant situation whereManes was excluded by mutual agreement of the Respondents from the contract, the unit,and the seniority rosterbecause of hisnonunionstatus,there ire cases where depart-mental or bargaining unit seniority may well be controlling and where employment insuch a department or bargaining unit carries with it by mutual agreement the maximumunion security permitted by statuteIn such cases the exclusion is based, not, as here,upon union membership, but upon the character of the work performed1aTestimony concerning checkers,TRIAL EXAMINER: You indicated the two non-union checkers were affected by thechanging of operations, to wit, Mr Coe and Mr ManesWould you tell me what isthe difference between a non-union ch"cker and a union checker 1(Footnotecontinued on following page.) KRAMER BROTHERS FREIGHT LINES, INC.49a job classification 14 in which the inherent qualification was not merely the dis-couragement of union membership but indeed the outright prohibition of it.Bysuch an employment arrangement, based as it was only upon nonmembership in theUnion, Manes was effectively foreclosed from contract coverage, from conclusion inthe unit, and in consequence, from accumulating seniority in the unit, that wouldhave permitted his employment therein.Accordingly, when the Respondent Com-pany, at the Respondent Union's request, removed Manes' name from the February20 assignment list I find that it did so for the reason that Manes did not have therequisite seniority simply because of his nonmembership in the Union. Such actiontaken as it was for reasons of nonmembership in the Union, constitutes discriminationby the employer, as well as interference, restraint, and coercion, in violation of Sec-tion 8(a) (3) and (1) of the Act.As it is clear in the record that the foregoing actionwas taken by Respondent Company at the request of the Respondent Union's agents,Baker and O'Lear, such conduct on the part of the Union constitutes the causing ofthe Respondent Employer to discriminate as it did against Employee Manes, thus vio-lating Section 8(b)(2) of the Act.And by the restraint and coercion inherenttherein it violated Section 8(b) (1) (A).V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Company set forth in section IV, above, occurringin connection with the operations of the Company described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VI.THE REMEDYHaving found that Respondent Local 107 and Respondent Kramer Brothers FreightLines, Inc., have engaged in certain unfair labor practices, I will recommend thatthey cease and desist therefrom and take certain affirmative action designed to effec-tuate the policies of the Act.I shall also recommend that the Respondent Union and the Respondent Companyjointly and severally make Costanzo Manes whole for any loss of pay he suffered byreason of the discrimination against him, said loss of pay to be computed on aquarterly basis in accordance with the formula adopted by the Board in F.W. Wool-worth Company,90 NLRB 289. It is also recommended that the Company makeavailable to the Board, upon request, payroll and other records to facilitate compu-tation of the amount of backpay due.Upon the foregoing findings of fact, and upon the entire record of the case, I makethe following:CONCLUSIONS OF LAW1.Kramer Brothers Freight Lines, Inc., is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within the meaning of section 2(6)and (7) of the Act.2.Local 107, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization within the meaning of Section2(5) of the Act.The WITNESS[TerminalManager Anastasil : Well, a non-union checker is notsupposed to handle any of the freight which is being loaded or unloadedHe merelykeeps a record of the count of the number of packages.TRIAL EXAMINER : Was Mr Manes, on your records, to your knowledge,sufferingfrom any physical disabilities'The WITNESS. Not to my knowledgeTRIAL EXAMINER: What, then, specifically is the reason they are not permitted tohandle the freight'who handle freight had to belong to the Union.14 In so concluding, I repeat my finding that Manes' job classification was neither super-visory nor managerial but, upon the credited evidence of Terminal Manager Anasta,, waga job involving freight checking duties that differed from the other checkers' duties onlyto the extent that Manes was prohibited by virtue of his nonmembership in the Unionfrom physically handling freight(Cf footnote 2, supra597254-61--vol 130-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By discriminating in regard to the hire,tenure,terms, and conditionsof employ-mentof CostanzoManes to encourage or discourage membership in a labor organi-zation, theCompanyhas engaged in unfairlaborpracticeswithin themeaning ofSection 8(a)(3) and(1) of the Act.4.By causing the Companyto discriminate against Manes in violationof Section8(a)(3) of theAct, Local107 has engaged in unfair labor practiceswithin themeaning of Section 8(b) (2) of the Act.5.By restraining and coercingCostanzoManes in the exercise of rights guaranteedby Section 7 of the Act, Local 107 has engagedin unfairlabor practices within themeaning of Section 8(b) (1) (A) of the Act.6.The aforesaid unfair laborpractices are unfairlaborpracticeswithin themeaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.)AlexWasleff Building Maintenance CompanyandWarehouseand Mail Order Employees Union,Local 743, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America.CasesNos. 13-CA-3/93, 13-CA-3493-2,and 13-CA-3493-3.February 8, 1961DECISION AND ORDEROn September 8, 1960, Trial Examiner Owsley Vose issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, together with a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Rodgers,Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner made at "the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record,' and1During the second day of hearing,Respondent requested certain pretrial affidavits ofwitnesses who had completed their testimony the previous day, and who had been excusedby the Trial ExaminerThese witnesses were no longer present at the hearing,and theTrial Examiner sustained the objections of the General Counsel to the production of theiraffidavitsWe affirm the Trial Examiner's ruling, for the reasons stated inWalsh-LumpkinWholesale Draq Company,129 NLRB 294, and deny Respondent's request to strike thetestimony of these witnesses from the record.We note that the affidavit of another wit-nesswas timely requested by Respondent'scounsel the previous day during cross-examination,and was produced by the General Counsel.2Respondent's request for oral argument is denied,as the record, exceptions,and briefadequately present the issues and positions of the parties.We also deny Respondent'snotion to reopen the record, as there is no showing that the evidence Respondent nowwishes to offer was not available at the time of hearing.SeeSchott Metal Product.Company,128NLRB 415.130 NLRB No. 12.